DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Claims 1-13 in the reply filed on 03/04/22 is acknowledged. Accordingly, non-elected Claims 14-20 are hereby withdrawn from consideration.

Claim Interpretation

	Independent Claim 1 states, among a plurality of other limitations, that the method for producing electricity comprises operating the molten carbonate fuel cell at a “transference” of 0.97 or less (it is further noted that the term “transference” is present in Claim 13). As outlined in [0031] of the originally filed Specification, “transference” is specifically defined as “the fraction of ions transported across the molten carbonate electrolyte that correspond to carbonate ions as opposed to hydroxide ions and/or other ions.”
	Therefore, and for purposes of examination, the term “transference” will be interpreted in accordance with the aforementioned definition thereof.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 states that the method comprises passing a fuel stream comprising a reformable fuel into “a fuel stack” comprising the instantly claimed surfaces/portions/reforming catalyst. However, Claim 1 is rendered particularly indefinite insofar as it is unclear what structurally constitutes a “fuel stack” (e.g. it is unclear if a “fuel stack” is structurally distinct from a “fuel cell stack”). Based on Applicant’s originally filed Specification (as well as the explicit wording of dependent Claims 5-6, 7-8), it appears evident that the instantly claimed method for producing electricity is carried out in context of a “fuel cell stack” as opposed to a “fuel stack.” Therefore, and for purposes of examination, it will be interpreted that a “fuel stack” is in reference to a “fuel cell stack.” Proper clarification is required.
Furthermore, Claim 1 requires that a direction of flow in the cathode of the molten carbonate fuel cell being “substantially” orthogonal to a direction of flow in the anode. The term “substantially” in Claim  1 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Given “orthogonal” essentially means intersecting or lying at right angles, Claim 1 is rendered particularly indefinite insofar as it is unclear what, if any, deviation from an actual right angle (i.e. orthogonal) may exist such that a direction of flow in a cathode is still considered “substantially” orthogonal to a direction of flow in the anode. Proper clarification is required (it is suggested, for example, that the word “substantially” simply be omitted).

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitations “the anode inlet” and “the cathode inlet.” There is insufficient antecedent basis for these limitations in the Claim. Proper clarification is required.
Furthermore, Claim 3 states that the maximum catalyst density is “in proximity to” the anode inlet or the cathode inlet. Accordingly, Claim 3 is rendered particularly indefinite insofar as it is unclear how far away the maximum catalyst density may be from the anode/cathode inlet such that it is still considered “in proximity to” the anode/cathode inlet (i.e. it is unclear what distance/length serves as a threshold to determine whether the maximum catalyst density is or is not “in proximity to” the anode/cathode inlet). Proper clarification is required.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitations “the anode outlet” and “the cathode outlet.” There is insufficient antecedent basis for these limitations in the Claim. Proper clarification is required.
Furthermore, Claim 4 states that the minimum catalyst density is “in proximity to” the anode outlet or the cathode outlet. Accordingly, Claim 4 is rendered particularly indefinite insofar as it is unclear how far away the minimum catalyst density may be from the anode/cathode outlet such that it is still considered “in proximity to” the anode/cathode outlet (i.e. it is unclear what distance/length serves as a threshold to determine whether the minimum catalyst density is or is not “in proximity to” the anode/cathode outlet). Proper clarification is required.

Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “the fuel cell stack.” There is insufficient antecedent basis for these limitations in the Claim. Proper clarification is required.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “the fuel cell stack.” There is insufficient antecedent basis for these limitations in the Claim. Proper clarification is required.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitations “the anode inlet” and “the cathode inlet.” There is insufficient antecedent basis for these limitations in the Claim. Proper clarification is required.
Furthermore, Claim 10 states that the maximum catalyst density is “in proximity to” the anode inlet or the cathode inlet. Accordingly, Claim 10 is rendered particularly indefinite insofar as it is unclear how far away the maximum catalyst density may be from the anode/cathode inlet such that it is still considered “in proximity to” the anode/cathode inlet (i.e. it is unclear what distance/length serves as a threshold to determine whether the maximum catalyst density is or is not “in proximity to” the anode/cathode inlet). Proper clarification is required.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595. The examiner can normally be reached 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729